Citation Nr: 0213149	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  97-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for traumatic 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had verified active service in the Army from 
April 1979 to June 1996, and he also had 2 years, 9 months, 
and 25 days of unverified active service in the Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 RO decision, which granted 
service connection for traumatic degenerative joint disease 
of the right knee and rated such 10 percent disabling.  In 
March 1999 and August 2000, the Board remanded the claim to 
the RO for further development.  It is noted that in March 
1999, the Board also denied a claim of service connection for 
a right knee disability other than degenerative joint disease 
of the right knee (claimed as patellar tendonitis).  

It is noted that in a February 2000 statement, the veteran 
withdrew the claim of a higher rating for residuals of a 
compression fracture at T9.  


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had degenerative arthritis of the right knee.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
painful motion of the right knee has been the equivalent of 
flexion limited to 60 degrees or extension limited to 5 
degrees. 

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had subluxation or lateral instability of the right knee.  

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had meniscal symptoms, and has not had effusion into the 
joint.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
traumatic degenerative joint disease of the right knee, for 
any point during the entire rating period are not met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show he had 
degenerative joint disease of his right knee which had 
existed prior to his entry into active duty but which had 
been aggravated during service.  During service he underwent 
several right knee operations.  In addition to a diagnosis of 
degenerative joint disease, his right knee diagnoses during 
service included chondromalacia patella, knee joint 
instability, patellofemoral syndrome, knee sprain, irritation 
of the first patellar retinaculum, malalignment of the 
patella, iliotibial band syndrome, patella pain syndrome, 
unstable patella with medial collateral ligament damage.  

The veteran underwent an August 1996 VA orthopedic 
examination which showed that the veteran complained of not 
having much relief of the symptoms since the knee surgery.  
He stated that he still had complaints of swelling and 
stiffness especially with weather changes.  He stated that 
climbing stairs or arising from a chair made it worse.  On 
objective examination, he was able to ambulate without 
limping.  Exquisite tenderness on compression of his right 
patellofemoral joint, tenderness on palpation of the lateral 
joint line, and significant patellofemoral crepitation was 
observed.  Range of motion of the right knee was from 5 to 
120 degrees.  The right knee was stable to anterior-posterior 
and varus/valgus stresses.  No significant evidence of 
quadriceps atrophy was noted.  The right knee displayed three 
well-healed arthroscopy portals.  X- rays revealed minimal 
hypertrophic spurring in the patella of his right knee, with 
slight, inferior angulation of the medial tibial plateau 
which was opined to have likely been developmental in nature, 
but was otherwise negative.  On neurological evaluation he 
was normal and without any deficit.  The veteran was 
diagnosed with patellofemoral pain which the examining 
physician opined was most likely due to degenerative joint 
disease.

The veteran underwent a general VA examination in August 
1996.  He stated that he had undergone vigorous physical 
therapy without much pain relief.  He stated that his knees 
gave out on a regular basis and he had been diagnosed as 
having severe degenerative joint disease by military 
physicians.  Musculoskeletal examination was significant for 
severe bilateral knee crepitance with the right knee being 
greater than the left.  Impression was bilateral degenerative 
joint disease of the knees.  

In a June 1999 statement, the veteran stated that his right 
knee sometimes had pain, swelling and giving out while 
walking and standing.  He indicated that his right knee also 
limited him from participating in sports and strenuous 
activities.  He stated that he had recently injured and had 
surgery on his right knee.  

The veteran underwent a VA examination in July 1999.  He 
stated that in May he reinjured his knee with a twisting 
motion.  He felt that it gave way occasionally and he had 
intermittent periods of pain.  Examination showed evidence of 
quadriceps atrophy that was moderate in severity when 
compared to the left.  There was tenderness to palpation in 
the peripatellar area more laterally than medially.  Joint 
lines were tender to palpation, especially laterally.  There 
was no evidence of osteophyte by palpation.  Range of motion 
was from 0 to 135 degrees with mild pain on full extension.  
He had crepitus with range of motion at the tibiofemoral 
joint.  He had a negative patellar apprehension test.  
McMurray was positive, both medially and laterally with pain, 
but no pop.  Lachman, pivot shift, and pinch test were 
negative.  Anterior and posterior drawer test were negative.  
The knee was stable to varus and valgus stresses, although a 
valgus stress caused pain on the lateral side of the knee.  
Diagnosis was right knee status post multiple injuries with 
evidence of quadriceps atrophy and weakness, but no evidence 
of instability.  The examiner commented that the giving way 
sensation was most likely due to a loose body or meniscal 
tear that was getting caught and causing sudden contraction 
of the muscles.  The examiner commented that the veteran 
would require continued physical therapy and that he might 
eventually come to totally joint replacement.  X-rays showed 
no patellar incongruence or tilt.  There was no joint space 
narrowing or subchondral eburnation.  No varus deformity was 
seen.  

Copies of VA Medical Center treatment records were submitted 
from January 1999 to March 2001.  In November 1999, it was 
noted that the right knee was becoming progressively more 
symptomatic.  The veteran was seen in February 2000.  It was 
noted that he had a second arthroscopy in December 1999, and 
was found to have a torn lateral meniscus.  The veteran 
underwent 6 weeks of physical therapy.  He used Motrin and 
ice packs for pain.  He stated that his right knee had lately 
been giving out on him more.  He denied swelling.  He had 
good stability.  The veteran was seen in April 2000.  
Examination showed patellofemoral crepitus with a range of 
motion throughout the entire arc of motion.  He had no 
tibiofemoral crepitus.  He had no medial or lateral joint 
line tenderness to palpation.  He had tenderness with quads 
active test.  Range of motion was full, and he had no 
effusion.  He had no meniscal symptoms and he had stable 
anterior and posterior varus/valgus stress without any 
posterolateral corner problems.  

The veteran was seen at the VA Medical Center in May 2001.  
Under assessment, the examiner wrote right patellofemoral 
arthritis, stable.  The examiner recommended continuing 
Motrin as need for pain, and a right knee brace.  

The veteran underwent a VA examination in June 2001.  It was 
noted that the veteran had an arthroscopy with some sort of 
repair of the ligament and cartilage in service.  The veteran 
complained of giving way pain, especially with strenuous 
activities.  He got symptomatic relief with Motrin and ice.  
He had not had any recent physical therapy.  Examination of 
the right knee showed three arthroscopic portals which were 
well healed.  He had had no effusion.  He had 0 to 125 
degrees of flexion.  He had pain to approximately 110 degrees 
of flexion.  There was no varus-valgus or anterior-posterior 
instability noted.  Lachman and McMurray were negative.  He 
had tenderness to palpation under the medial patellar facet 
as well as along the medial joint line.  He had a negative 
McMurray.  He had some mild crepitation with motion.  
Impression was mild osteoarthritis, particularly in the 
patellofemoral as well as the medial compartments.  X-rays 
showed mild degenerative changes at the knee, with no other 
abnormalities.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the Board finds that the RO notified the veteran of 
the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the October 1996 Statement of the Case, and in 
the December 1999, and April 2002 Supplemental Statements of 
the Case.  

Also, in March 2001, the RO sent the appellant a statement 
explaining the provisions of the VCAA.  He was asked to 
provide VA with information about other evidence that might 
be available, and was told VA would assist him in obtaining 
additional evidence, such as private medical reports and 
reports from federal agencies.  In short, the RO informed the 
appellant which information and evidence that the appellant 
was to provide to VA and which information and evidence that 
the VA would attempt to obtain on behalf of the appellant.  
38 C.F.R. § 3.159 (b) (2001); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He has been examined by the VA on numerous occasions in 
connection with his claim and he has not identified any 
additional, relevant evidence that has not been requested or 
obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for VA examinations.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the Board finds that the requirements 
under the VCAA have been met, and the Board will proceed with 
appellate disposition without further delay in the resolution 
of the claim. 

The veteran claims that the initial 10 percent rating 
assigned for his service-connected right knee disability was 
not proper.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his right knee 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

When the evidence shows dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint, then a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5258 (2001).  

When semilunar cartilage has been removed, but the knee is 
still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5259 (2001).  

X-rays of the veteran's knees in July 1999 revealed 
degenerative changes in both knees.  Since the veteran's knee 
disabilities were rated under Diagnostic Code 5257, pursuant 
to VAOGCPREC 23-97, his disabilities can be rated under both 
Diagnostic Code 5257 and 5003 if he has an additional 
disability.  

Under Diagnostic Codes 5260 and 5261, the veteran's right 
knee must have flexion limited to 60 degrees or extension 
limited to 5 degrees to warrant a noncompensable rating for 
limitation of motion.  If he has some limitation of motion, 
but it is not enough to warrant a compensable rating under 
Codes 5260 and 5261, then a 10 percent rating is warranted 
under Diagnostic Code 5003..  

The veteran has had VA examinations in August 1996, July 
1999, and June 2001.  Also, his range of motion was taken 
when he was see at the VA Medical Center in April 2000.  At 
the veteran's August 1996 VA examination, he had range of 
motion from 5 to 120 degrees.  At his July 1999 VA 
examination, he had range of motion from 0 to 135 degrees, 
with mild pain on full extension.  At his June 2001 VA 
examination, he had 0 to 125 degrees of flexion, with pain at 
approximately 110 degrees of flexion.  When he was seen in 
April 2000, his range of motion was complete throughout the 
entire arc of motion.  

Most of the above range of motion tests do not show extension 
or flexion which would warrant even a noncompensable rating 
(only the August 1996 examination showed extension which 
would warrant a noncompensable rating).  However, based on 
the veteran's statements about pain during flare-ups, and 
following the directives issued in DeLuca and Lichtenfels, 
the veteran's painful motion is deemed to be limited motion 
to a noncompensable degree.  Therefore, based on Code 5003, 
it is determined that the initial 10 percent rating assigned 
for the veteran's right knee disability, was appropriate.  It 
is determined that this rating takes into account the 
veteran's arthritis and painful motion.  

The veteran's painful motion and pain upon flare-ups do not 
limit his range of motion to a degree warranting an initial 
rating of more than 10 percent.  Although the veteran has 
consistently described painful motion, examinations have 
consistently shown full range of motion of the veteran's 
right knee.  Thus, even considering painful motion and pain 
upon flare-ups, the veteran is not entitled to a higher 
rating than 10 percent for his right knee disability, to 
include arthritis, for the entire period from the effective 
date of the grant of service connection to the present.  

Since the evidence shows that the veteran has degenerative 
joint disease of the right knee, the Board has also given 
consideration to the assignment of a separate rating for the 
veteran's knee disability under Diagnostic Code 5257 pursuant 
to VAOPGCPREC 23-97.  In order to receive a 10 percent rating 
under Diagnostic Code 5257, the evidence must show that there 
is recurrent subluxation or lateral instability which is 
slight.  However, the medical evidence of record does not 
show that the veteran has recurrent subluxation or lateral 
instability which can even be considered slight.  

Although the veteran has described his knee as giving out on 
him, at his August 1996 VA orthopedic examination, the right 
knee was stable to anterior-posterior and varus/valgus 
stresses.  At the veteran's July 1999 VA examination, 
anterior and posterior drawer tests were negative, and the 
knee was stable to varus and valgus stresses.  At the 
veteran's June 2001 VA examination, there was no varus-valgus 
or anterior-posterior instability noted.  Also, records from 
the VA Medical Center did not show subluxation or lateral 
instability.  Thus, the veteran is not entitled to a separate 
10 percent rating under Diagnostic Code 5257 pursuant to 
VAOPGCPREC 23-97.  

The veteran is also not entitled to a separate rating for 
removal of cartilage with the knee still symptomatic under 
Diagnostic Code 5259.  Although the evidence shows that the 
veteran has had cartilage removed from his right knee, when 
the veteran was seen in April 2000, it was specifically noted 
that the veteran did not have any meniscal symptoms.  Also, 
at the veteran's June 2001 VA examination, the examiner 
provided an impression of only mild osteoarthritis.  The 
veteran is also not entitled to a separate rating under 
Diagnostic Code 5258 for dislocated cartilage with locking, 
pain, and effusion into the joint.  Although it was noted in 
a February 2000 VA treatment record that the veteran had 
recently been found to have a torn lateral meniscus, as noted 
above, it was specifically noted in April 2000 that the 
veteran did not have any meniscal symptoms.  It was also 
noted that the veteran did not have effusion, and this is one 
of the requirements for a rating under Diagnostic Code 5258.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's right knee disorder.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

The preponderance of the evidence is against the veteran's 
claim for a higher rating than 10 percent for traumatic 
degenerative joint disease of the right knee.  As such, the 
benefit-of-the-doubt doctrine is not for application.  
Accordingly, the 10 percent ratings assigned for the 
veteran's right knee disability was proper, and the veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The initial 10 percent rating for traumatic degenerative 
joint disease of the right knee was proper and is maintained.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

